El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La Central Lafayette, en vagones arrastrados por una locomotora, acarrea de las fincas a su factoría alguna de la caña que muele. Una de sus locomotoras subía por una pen-diente quince vagones cargados de caña a una velocidad de cinco o seis millas por hora. Un niño de nueve años se acercó a uno de los vagones en movimiento y trató de sacar un pedazo de caña. La caña iba tan apretada que el niño fue arrastrado por el vagón. Cayó sobre la vía, siendo arro-llado por las ruedas, a consecuencia de lo cual falleció. Sus padres han radicado demanda de daños y perjuicios contra la Central Lafayette. Después de un juicio en los méritos, *829la corte de distrito dictó sentencia a favor de la demandada. Los demandantes lian apelado.
Alegan los apelantes que la corte inferior cometió error al rehusar aplicar a los hechos de este caso la doctrina del peligro atrayente. Esta doctrina exige a los propietarios que tomen precauciones afirmativas para proteger a los niños que, si bien son transgresores, no se dan cuenta del peligro a que se exponen. Pero contraria a esta doctrina, está la política de no intervenir indebidamente o imponer restricciones gravosas e irrazonables al uso de la propiedad. Por tanto, tenemos el interés de la comunidad en preservar la seguridad de sus niños frente al legítimo interés de los propietarios de usar sus propiedades con razonable libertad. El esfuerzo para determinar cuál de estas dos consideraciones rivales debe prevalecer en determinado caso ha dado lugar a un considerable número de litigios. Anotaciones, 36 A.L.R. 34; 39 A.L.R. 486; 45 A.L.R. 982; 53 A.L.R. 1344; 60 A.L.R. 1444; 145 A.L.R. 322. (1)
El Restatement, Torts, sec. 339, pág. 920, sintetiza la doc-trina del peligro atrayente, como sigue:
"Un poseedor es responsable de daños corporales recibidos por niños que entran sin permiso en su propiedad, causados por una es-tructura u otra condición artificial que él mantenga en el terreno, si
“ (a) el sitio donde se mantiene la condición es uno qué le consta al poseedor o que le debe constar que está sujeto a transgresión por los niños; y
"(ó) la condición es una respecto de la cual el poseedor sabe o debe saber y comprende o debe comprender que envuelve un irrazo-nable riesgo de muerte o grave daño corporal para tales niños; y
"(c) los niños, debido a su edad, no descubren la condición o no comprenden el riesgo envuelto en intervenir, con ella o en invadir el área que se tornó peligrosa debido a tal condición; y
*830“(d) la utilidad que recibe el dueño proveniente del manteni-miento de tal condición resulta pequeña si se compara con el riesgo que la misma envuelve para los niños. ”(2)
La importancia de la doctrina del peligro atrayente es que bajo circunstancias adecuadas mitiga la aplicación a los niños de la regla de que un propietario no tiene deberes le-gales hacia un transgresor cuya presencia no se anticipa ra-zonablemente, con excepción de abstenerse de causarle daño voluntariamente o tomar las precauciones razonables después de haberse advertido su presencia. Ramos v. Sucesión Se-rrallés, 51 D.P.R. 343, 352-3; Ortiz v. American, Railroad Co., 62 D.P.R. 181, 192-93; Vega v. American Railroad Co., 57 D.P.R. 376, 380; Figueroa v. American Railroad Co., 64 D. P.R. 335; Shell Petroleum Corporation v. Beers, 91 P.2d 777 (Okla., 1938); Prosser on Torts, Sección 77, pág. 609; Boh-len & Harper, Torts, Secciones 88-89, págs. 212-14. Por el contrario, el dueño de una propiedad que está debidamente clasificada como un peligro atrayente debo ejercer mayor cuidado hacia los niños. Esto quiere decir que bajo las con-diciones establecidas en la sección 339, un dueño demandado no puede, como en el caso ordinario, simplemente cruzarse de brazos. Bajo estas circunstancias debe tomar razonables pa-sos afirmativos para evitar que se cause daño a los niños o de lo contrario será responsable de los daños recibidos por *831éstos. No quiere decir esto que la doctrina del peligro atra-yente convierta al demandado en asegurador de la seguridad de los niños. Pero bajo ella, está obligado a tomar precau-ciones para evitar las lesiones, tales como advertirles del peligro, estacionar guardias para evitar las lesiones, cons-truir verjas y aparatos de seguridad, etc.; y es el no tomar tales precauciones afirmativas lo que da lugar a compensa-ción bajo esta doctrina. Prosser, supra, págs. 621-25; Boh-len & Harper, supra, secciones 93-94, págs. 219-21.
En el caso que nos ocupa, los demandantes alegan que un vagón en movimiento' cargado de caña tiene un atractivo peculiar para los niños, quienes sienten la tentación de aga-rrar un pedazo de caña cuando el vagón va pasando; que ésta era una costumbre de los niños de esa comarca que era conocida por la .demandada o razonablemente debió haberla anticipado; que debido a estos hechos, la demandada tenía la obligación bajo la doctrina del peligro atrayente de tomar precauciones afirmativas para evitar que los niños tomaran cañas de sus vagones en movimiento, de suerte que los ni-ños no corrieran el riesgo de recibir lesiones que ellos no estaban supuestos a prever; y que la muerte del hijo de los demandantes fue causada por la negligencia de la demandada al dejar de tomar dichas precauciones afirmativas, dándole derecho a los demandantes a recobrar daños por ella.
En apoyo de este argumento, afirman los demandantes que en el caso de Ramos v. Sucesión J. Serrallés, supra, re-solvimos que la demandada era responsable de acuerdo con la teoría del peligro atrayente, y que los hechos en el pre-sente caso son suficientemente similares a los del caso de Ramos para exigir el mismo resultado aquí. Por tanto pa-semos primero a* examinar los hechos y el razonamiento de dicho caso.
En el caso de Ramos los empleados de la demandada transportaban caña en cinco vagones tirados por bueyes. Los carreteros se vieron obligados a detener los vagones por *832hallarse una calesa en medio de la vía. Muchos niños acos-tumbraban venir a este sitio a coger caña y montarse en los vagones. Uno de los obreros aprovechó esta oportunidad para darle de comer a los bueyes, ayudándole los carreteros. Entonces avisó a los carreteros que reanudaran la marcha. Los vagones se detuvieron inmediatamente de comenzar a moverse al escucharse los gritos de una señora que avisaba que uno de los vagones había arrollado una niña.
Después de citar nuestros casos anteriores sobre peligro atrayente(3) y de discutir extensamente la doctrina, dijimos a las páginas 358-59:
“. . . Aunque técnicamente no pueda considerarse un vagón cargado de cañas como un attractive nuisance, la verdad es que no puede negarse que ejerce cierto poder de atracción sobre los niños. . .
<<■# ■* # # * * *
“A tenor de la jurisprudencia citada, el grado, de responsabilidad o de cuidado que debe ejercer el demandado varía de acuerdo con la utilidad del objeto peligroso. En este caso, es innegable que el uso de los vagones para transportar cañas es de utilidad para la deman-dada y para la industria a que se dedica. También hay que reconocer que la industria de caña es de utilidad a la comunidad. No es nece-sario, por lo tanto, esperar de la demandada precauciones extraordi-narias, en la hipótesis de que se trate de un attractive nuisance, porque esto equivaldría a imponerle una carga excesiva sobre una industria que es socialmente útil; pero creemos firmemente que dicha demandada estaba obligada a adoptar precauciones ordinarias, ac-tuando con el debido cuidado para evitar el accidente. Aunque el objeto peligroso resulte de utilidad, de acuerdo con la jurisprudencia citada, el dueño o poseedor de dicho objeto tiene la obligación de adoptar aquellas medidas que resulten pertinentes para evitar el daño siempre que resulten razonables, que no sean onerosas, y que no destruyan la utilidad del objeto.
“No hay duda de que los vagones, vacíos o cargados de cañas» [ya estén detenidos o en moción],(4) constituyen una atracción para *833los niños. La demandada debió anticipar la presencia de niños en el sitio de peligro y ejercer el debido cuidado para evitar accidentes al ponerse los vagones en moción. En nuestro sentir, la responsa-bilidad de dicha demandada es manifiesta, tanto si nos atenemos a la teoría del attractive nuisance, como si nos basamos en aquellos princi-pios generales que se aplican en casos ordinarios de negligencia. La prueba demuestra que los carreteros que conducían los vagones se-encontraban entretenidos dándole comida a los bueyes. Aunque se ha demostrado que en aquel momento no había niños cerca de la vía, la verdad es que en otras ocasiones acostumbraban aproximarse al. peligro y que, como ya hemos dicho, la demandada debió haber anti-cipado la presencia de niños allí. Denver City Tramway Co. v. Nicholas, 84 P. 813. Los carreteros debieron estar alertas para evitar-que alguno de los niños de los vecinos que residían en las casas pró-ximas a la vía se acercasen al sitio de peligro. Si hubieran ejercido" alguna vigilancia es de presumirse que hubiesen visto a la niña y evitado el accidente, ocurrido al ponerse los' vagones en moción. Esta vigilancia no le ocasionaba gasto alguno a la demandada ni le imponía precauciones irrazonables. Louisville & N.R. Co. v. Steele, 201 S.W. 43, 44, et seq.
“La única precaución que adoptaron los carreteros fué mirar en el momento en que se iniciaba la marcha de los vagones y se mon-taban en los yugos de los bueyes. Estando como estaban entrete-nidos en dar alimento a los bueyes, sin ejercer vigilancia alguna para observar a algún niño que pudiera acercarse a la vía, no creemos que hayan adoptado las precauciones razonables que debieron ejercer, y que hubieran, indudablemente, de haber sido ejercitadas, evitado el accidente.
“Todo induce a creer que. la niña se coló entre dos vagones y fué atrapada por los mismos al emprender la marcha. Los carreteros no ejercieron el debido cuidado, porque de haber mirado detenidamente y de haberse fijado habrían visto a la niña y se hubiera evitado el accidente. ’ ’
Si bien el lenguaje arriba copiado en algunos puntos casi parece invocar la doctrina del peligro atrayente, en análisis final el ratio decidendi del caso de Ramos no fué que un va-gón cargado de caña ya estuviera estacionado o en movi-miento, fuera un peligro atrayente per se, sino que bajo las circunstancias de este q$.so específico el accidente se debió a negligencia corriente de los empleados de la demandada que *834hubieran podido evitarlo si hubieran mirado cuidadosamente alrededor de los vagones para cerciorarse de que no había niños allí, antes de emprender nuevamente la marcha des-pués de detenerla en un sitio donde ellos sabían' que los ni-ños acostumbraban acudir a coger caña, a agarrar caña de los vagones o a montarse en los mismos. Luego en Vega v. American Railroad, supra, págs. 381-83, hicimos más claro que la lesponsabilidad de la demandada en el caso de Ramos se fundó en negligencia corriente, más bien que en la doc-trina de peligro atrayente. (4a)
Pero aun si hubiéramos aplicado la doctrina de peligro atrayente en el caso de Ramos, no surge que debemos apli-carla aquí. La diferencia estriba en que en el caso de Ramos el vagón de caña estaba estacionado, mientras que aquí era arrastrado por una locomotora que se movía a razón de cinco o seis millas por hora. Suponemos arguendo que un vagón de caña que está estacionado atraerá a un niño que’desea obtener un pedazo de caña y que éste no se daría cuenta del peligro si el vagón empezara a moverse mientras todavía trata de agarrar la caña. Pero a pesar del hecho de que también un niño podría ser atraído por la posibilidad de coger un pedazo de caña de un vagón en movimiento, puede razonablemente esperarse de un niño como el del caso de autos, que tiene suficiente edad para andar solo y con inte-ligencia común, que se dé cuenta del riesgo que existe en tratar de coger un pedazo de caña de un vehículo en. movi-miento.
Una vez que aceptemos la premisa de que un nitrn co-rriente se daría cuenta del peligro que existe en tratar de extraer un pedazo de caña de un vagón en movimiento, no puede invocarse en su beneficio la doctrina del peligro atra-yente cuando es lesionado al intentarlo'. Bajo dichas cir-*835constancias, no concorren aquí los requisitos establecidos en los incisos (a) y (c) de la sección 339 para qoe constituya un peligro atrayente. Según dice el Restatement al comen-zar el inciso (a) a la página 922, esta doctrina “no se ex-tiende a aquellas condiciones la existencia de las cuales es obvia aun para los niños y cuyo riesgo se comprende total-mente por ellos.” De la misma manera, el Restatement, co-mentando el inciso (c), dice lo siguiente:
“ . . . Esto no le exige que mantenga su propiedad libre de las condiciones que aun los niños pequeños están supuestos a observar y a comprender todo el riesgo envuelto en las mismas. El propósito del deber es proteger a los niños de los peligros que ellos no están supuestos a comprender y no a protegerlos contra daños provenientes de su propio descuido en casos en que conocen el peligro. .Por tanto, aun cuando la condición sea que el poseedor deba comprender que es una condición respecto de la cual los niños no están supuestos a comprender todo el peligro a que se exponen interviniendo con la misma o bregando con ella, el poseedor no es responsable hacia un menor que de hecho descubra la condición y se dé cuenta de todo el riesgo envuelto en ella, pero eso no obstante decida bregar con la misma por descuido o baladronada.”(5)
La conclusión que liemos expuesto está sostenida por la jurisprudencia. Se lia resuelto casi unánimemente que ve-hículos en movimiento, si bien tentando a los niños a mon-tarse en ellos, no constituyen peligros atrayentes y por tanto sus chóferes no están obligados a tomar precauciones extra-ordinarias contempladas por dicha doctrina — tales como es-tacionar un guardia para evitar que se monten los niños— al compararse con el cuidado debido en los casos de negli-gencia ordinaria, aun si tienen conocimiento de la costumbre de los niños de montarse y tirarse de tales vehículos en mo-vimiento. Catlett v. St. Louis, I. M. & S. Ry. Co., 21 S. W. *8361062 (Ark., 1893); Swartwood’s Guardian v. Louisville & N. R. Co., 111 S. W. 305 (Ky., 1908); Underwood v. Western & A. R. Co., 31 S. E. 123 (Ga., 1898); Allred v. Pioneer Truck Co., 176 P. 455 (Calif., 1918); Zigman v. Beebe & Run-yan Furniture Co., 151 N. W. 166 (Neb., 1915); Routt v. Look, 191 N. W. 557 (Wis., 1923); Kaproli v. Central R. of New Jersey, 143 A. 343 (N. J., 1928); Louisville & N. R. Co. v. Bennett’s Adm’r, 269 S. W. 549; casos anotados en 36 A.L.R. 34, 217-21, 284; Prosser, supra, págs. 622, 624. Pero cf. Vest v. Chesapeake & O. Ry. Co., 187 S. E. 358 (W. Va., 1936), comentado en 46 Yale L. J. 1082. Adoptamos dicha doctrina en esta jurisdicción cuando rehusamos aplicar la de peligro atrayente para exigirle responsabilidad a una compañía de tranvías por lesiones recibidas por un niño que se montó en uno de sus tranvías para dar un paseo, a pesar del hecho de que esta costumbre era bien conocida por la demandada. Bernard v. P. R. Ry. Lt. & P. Co., 60 D.P.R. 218. (6)
En síntesis, en vista del requisito del inciso (c) de la sec-ción 339 del Restatement al efecto de que para que exista un peligro atrayente el niño no debe comprender el riesgo envuelto en bregar con el objeto en cuestión, un vehículo en movimiento no es un peligro atrayente, precisamente porque se admite generalmente que el elemento de movimiento le-imparte a tales vehículos un peligro cuya existencia es ob-via a los niños aun para los más jóvenes. Y el deber de vigilai' por la seguridad de un niño transgresor termina *837donde empieza la capacidad del niño para comprender y evitar el peligro.
Además, como ya hicimos constar claramente en el caso de Ramos el requisito de la cláusula (d) no se cumple aquí: La utilidad social de permitir que los vehículos se muevan libremente sobrepasa por mucho el riesgo esporádico de un niño que trata de abordar o intervenir de algún otro modo con un vehículo en movimiento. El exigir, como sugieren los demandantes, que se estacionen hombres en los dos la-dos de la vía dondequiera que los vagones de caña reducen la velocidad a cinco millas por hora, con el fin de evitar que los niños se roben la caña o se monten en los vagones, sería exigir una excesiva medida de precaución que nunca ha sido impuesta por corte alguna sobre un demandado, con el fin de proteger a los niños que- se proponen asumir un riesgo que aun un niño de inteligencia corriente debe comprender es peligroso. En verdad, para asegurar la absoluta protección de los niños que pudieran ser atraídos por vehículos en movimiento, requeriría aún la mayor precaución de poner guardias al frente y detrás de cada vehículo. Pero tildar de negligencia la omisión de poner tales guardias en un vehículo en movimiento y con ello hacer responsable a los dueños de automóviles por los accidentes que ocurren ocasionalmente cuando no se impide a los niños abordarlos o bregar de algún otro modo con vehículos en ■ movimiento, equivaldría a decir que es más importante el que nunca se debe lesionar un niño que el que la comunidad tenga el beneficio de transportación moderna. No podemos dar ese paso atrás. Hemos indicado en otra ocasión la posibilidad de que la Legislatura pueda algún día creer aconsejable como una forma de seguro social, el proveer compensación sin referencia a quién tiene la culpa. Matos v. Pabón, 63 D.P.R. 890, 901. Pero hasta que dicho día llegue, bajo la actual doctrina de responsabilidad solamente en caso de negligencia, no podemos echar sobre los hombros del dueño de un vehículo una *838carga que en efecto práctico anularía el derecho a nsar su vehículo de manera razonable. (7)
Nos damos-cuenta de que el presente caso no es idéntico al caso típico en que el niño claramente comprende el riesgo que asume al montarse para dar un paseo en un vehículo que se mueve rápidamente y que se dedica a la transportación urbana. Bernard v. P. R. Ry. Lt. & P. Co., supra. Aquí los vagones de caña subían una pendiente y se movían rela-tivamente despacio; eran de endeble construcción y de fácil acceso; discurrían a través de una zona rural; y el niño so-lamente quería coger un pedazo de caña, no trataba de su-birse para dar un paseo. Reconocemos que bajo estas cir-cunstancias un niño no se percataría del peligro inherente a su' conducta de manera tan fácil como el bribonzuelo urbano que da su paseíto en un tranvía o en un tren. Pero ésta es una cuestión de grado. Estamos preparados para convenir que el caso de Bernard y casos similares envolvían riesgos que eran mayores y más patentes que aquéllos asumidos por el niño de este caso. Sin embargo,- estamos constreñidos a resolver que, si bien en grado menor, el niño en este caso no obstante se percató o debió haber anticipado razonable-, mente el riesgo que corría, see. 339,, inciso (c) del Restatement; y que aquí, como en aquellos casos, la utilidad social de transportación moderna sobrepasa la conveniencia de pre-cauciones extremas que impedirían la transportación, inciso (d).(8)
Sólo resta examinar algunos de nuestros propios casos. En Alvarez v. Santa Isabel Sugar Co., 37 D.P.R. 105, resol-*839vimos que vagones en movimiento, cargados con caña, al cru-zar un camino público en un sitio en que hay considerable tránsito y un vecindario densamente poblado no constituye un peligro atrayente para los niños. Es cierto que aparen-temente no había alegaciones en la demanda al efecto de que (1) el propósito para el cual el niño trataba de abordar el vagón era el de obtener un pedazo de caña y (2) que la de-mandada sabía o debió haber sabido que los niños acostum-braban abordar sus vagones mientras éstos se movían. Pero los amplios términos de nuestra opinión, confirmando una sentencia a favor de la demandada concedida en excepción previa, hacen ver con razonable claridad que esta Corte, en vista de las consideraciones aquí expresadas, no estaba dis-puesta a caracterizar un vagón en movimiento cargado de caña como un peligro atrayente.
El demandante descansa en Vega v. American R. R. Co. of P. R., supra. Pero como hemos visto, lo mismo que en el caso de Bamos, el caso de Vega descarta la doctrina del peligro atrayente y basa su sentencia a favor de la deman-dante en la teoría de que la demandada fué negligente al operar en reversa un automóvil de vía sin tener una persona que le indicase al conductor la presencia en la vía de alguna, persona extraña. Por tanto nada hay en dicho caso contra-rio a nuestras conclusiones en éste. De la misma manera, Figueroa v. American R. R. Co. of P. R., supra, Hernández v. Acosta, 64 D.P.R. 171, y Ortiz v. American R. R. Co., supra, fueron resueltos a base de negligencia ordinaria. La teoría de peligro atrayente no jugó papel alguno en dichas decisiones y las opiniones no la discuten. Si bien es cierto que, al resolver el caso de Hernández, descansamos en la doctrina familiar de que la norma de conducta que debe se-*840gtiir un niño es aquélla que debe esperarse de un niño de igual edad, inteligencia y experiencia, dicho concepto no tiene relación alguna con la doctrina de peligro atrayente.

La sentencia ele la corte de distrito será confirmada.


 Véase Hudson, The Turntable Cases in The Federal Courts, 36 Harv. L. Rev. 826; Mindel, The Doctrine of Attractive Nuisances, The Daily Record, Balti more, Md., January 3, 1936; Green, Landowner v. Intruder; Intruder v. Landowner. Basis of Responsibility in Tort, 21 Mich.L.Rev. 495; Bohlen The Duty of a Landowner Towards Those Entering His Premises of Their Own Right, 69 U. of Pa.L.Rev. 142, 237, 340; Note, 86 U. of Pa.L.Rev. 300.


Dobe notarse que la regla entra en juego no solamente cuando el menor transgredo la finca del demandado si que también como ocurre aquí cuando el niño transgrede un vagón o cualquier otro objeto poteneialmonte peligroso en una carretera o sitio por donde dicho vagón tiene derecho a pasar, públicos o privados, Ramos v. Sucesión J. Serrallés, 51 D.P.R. 343; Green, supra, pág. 506, nota 57.
To.mbión notamos, si bic-n en esto caso no está envuelto dicho punto, que este Tribunal ha seguido lo que Prosser llama las "mejores autoridades” al resolver que no es necesario que el niño sea originalmente atraído por la condición que constituye el peligro; es suficiente quo si el demandado hubiera provisto que los niños probablemente entrarían sin permiso y con ello llegarían hasta el sitio del peligro, aun cuando los niños no tuvieran conocimiento de la condición peligrosa y por tanto no fueran atraídos al sitio por dicha condición. Ramos v. Sucesión J. Serrallés, supra, págs. 354-55; Prosser on Torls, Sección 77, pág. 619, y casos allí citados; Bestatement, Sección 339, comentario sobra la cláusula (a), págs. 920-21.


Rivera v. Porto Rico Drug Co., 32 D.P.R. 510; González v. P.R.Ry. Lt. & P. Co., 34 D.P.R. 573; Alvarez v. Santa Isabel Sugar Co., 37 D.P.R. 105; Acosta v. P.R.Ry.Lt. & P. Co., 37 D.P.R. 414; Berrios v. Garáu, 46 D.P.R. 799.


La frase entro corclietes aparece en el texto en español de la opinión publicada en 51 D.P.R. 343, 359. Por una inadvertencia al traducirse la opinión se omitió en el texto inglés dicha frase


El Juez Asociado Sr. Todd, Jr., no está conforme eon este análisis de la opinión del caso de Hamos. Su criterio es que el Tribunal basó su decisión en dicho caso tanto en la doctrina de peligro atrayente como en la de negligencia ordinaria. En cuanto al resto de esta opinión, dicho Juez está enteramente de acuerdo.


Eldredge, Tort Liability to Trespassers, 12 Temple Law Q. 32, reeditado en 1 Harper, Headings in Torts, 553, 575, expresa la misma idea, afirmando qua la doctrina del peligro atrayente “tiene la intención de proteger 'a los niños' do peligros graves no comprendidos por ellos., No crea un deber hacia el niño descuidado que, dándose cabal cuenta del peligro, temerariamente lo afronta con espíritu de baladronada.”


Una buena exposición de esta doctrina se encuentra en Wilson v. Atchison, T. & S.F.Ry. Co., 71 P. 282, 283 (Kans., 1903): "... el peligro de montar y bajar de los trenes en movimiento so comprendo tan bien, y la tarea de evitar que los niños se monten o brinquen sobre los vagones que se mueven lentamente a través de las ciudades o estaciones os tan impráctiea y pesada, que hace inaplicable la regla invocada [peligro atrayente]. El cuidar los trenes a fin de que los niños estén completamente alejados de los mismos requeriría un sinnúmero do empleados y establecería una norma de responsabilidad que nunca lia recibido sanción en este Estado. Tal norma de deber y responsabi-lidad no puede inventarse y aplicarse por la corte sin legislación . ... ” (El corchete es nuestro).


Para que no se nos entienda inal, hacemos constar que al resolver que un vehículo ordinario en movimiento no debe clasificarse como peligro atrayente, no debe interpretarse como que también resolvemos que una maquinaria en movi-miento, que es particularmente tentadora y peligrosa para los niños, de igual modo no está gobernada por la doctrina del peligro atrayente. Véase Berg v. B.B. Fuel Co., 142 N.W. 321 (Minn., 1913).


La prueba fué contradictoria en cuanto a si los niños acostumbraban coger caña de los' vagones en movimiento perteneciente a la demandada, para chuparla y extraerle el guarapo que ésta contenía. Y la corte inferior no re-solvió este conflicto. Sin embargo, suponemos que tales episodios ocurrieron *839freeuontemente y que la demandada por tanto debió haber anticipado razonable-mente que ocurrirían aquí. Sin embargo, por los motivos ya expuestos, la de-mandada estaba justificada, lo mismo que en el caso de Bernard, en no tomar las precauciones afirmativas que se hubieran exigido de aplicarse la doctrina de peligro atrayente.